           Case 1:17-cv-00747-LM Document 219 Filed 06/15/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW HAMPSHIRE


D’Pergo Custom Guitars, Inc.

      v.                                              Civil No. 17-cv-747-LM

Sweetwater Sound, Inc.




                       SECOND FINAL PRETRIAL ORDER


1.   Date of Pretrial Conference: June 14, 2021.

2.   Counsel Present: Attorneys Robert Allen, Robert Steiner, Lawrence Hadley
     and Thomas Burke for the plaintiff; Attorneys Edward Sackman, Lauren
     Pritchard and Richard Gagliuso for the defendant.

3.   Type of Trial: Civil.

4.   Date of Trial: Jury selection will take place on June 22, 2021, with trial
     beginning the same day.

5.   Estimated Length of Trial: Five days.

6.   Stipulations: Parties shall file any stipulations on or before June 21, 2021.

7.   Motions: To the extent counsel has disputed evidentiary or other legal
     questions that can be resolved before trial, the court will entertain these
     matters at a status conference on June 21, 2021, at 9:00 a.m. To the extent
     that the dispute requires detailed legal research, any written memoranda
     shall be filed on or before June 17, 2021 at noon. Responses due June 18,
     20201 at noon.

8.   Jury Selection: Court to issue separate order.

9.   Exhibits and Exhibit Lists: One thumb drive and one paper copy of the
     exhibits are to be premarked and submitted to the Clerk’s Office not later
     than June 15, 2021, in accordance with the document entitled “Procedure For
     Marking Exhibits” which is attached hereto and made a part hereof. Any
        Case 1:17-cv-00747-LM Document 219 Filed 06/15/21 Page 2 of 3




      objections to exhibits shall be set forth briefly in writing and filed with the
      exhibits. Counsel shall notify each other at the time the exhibits are
      submitted if any custodian will be required for any exhibit.

10.   Deposition Transcripts: Prior to trial, parties shall stipulate with respect to
      portions of any videotaped (or other) deposition testimony that any party
      intends to admit. The court anticipates that the parties will negotiate in good
      faith to avoid litigating the admissibility of portions of any deposition
      transcript. To the extent the parties cannot reach a stipulation, they shall
      bring any disputes to the attention of the court on or before June 21, 2021, at
      9:00 a.m. Any disputes regarding admissibility of portions of deposition
      testimony shall be presented in a motion that outlines the disagreements and
      attaches the entire deposition transcript or those portions necessary for the
      court to issue a ruling. The disagreements shall be outlined in chart format as
      follows (or in substantially similar fashion):

                                                                 Basis for
               Page/Line       Basis for Admissibility
                                                                 objection



      Additionally, on or before June 21, 2021, at 9:00 a.m., counsel shall submit
      any agreed-upon instruction to give the jury at the time that the deposition
      evidence is admitted.

11.   Public Access: The court will issue a public access order.

12.   Reserved Seating in the Courtroom: Each side is allowed no more than a total
      of four attorneys (or legal assistants) in the well of the courtroom. Each side
      will have three reserved seats in the public gallery of the courtroom. The
      general public will have two additional seats that will be assigned on a “first
      come, first serve” basis. To the extent a party needs an additional reserved
      seat in the gallery of the trial courtroom, that party must seek the approval of
      the court’s case manager—who will coordinate with the court staff in advance
      of that trial date. There will be an “overflow” courtroom for 15 additional
      people. Seats will be available in the overflow courtroom on a “first come, first
      serve” basis.

13.   Electronic Evidence: JERS shall be used in this case. The parties are directed
      to the United States District Court’s policy regarding electronic evidence
      which applies in this case. See Presenting Electronic Evidence to Deliberating
      Petit Jurors located at http://www.nhd.uscourts.gov/jury-evidence-recording-


                                            2
        Case 1:17-cv-00747-LM Document 219 Filed 06/15/21 Page 3 of 3




      system-jers. JERS exhibits are due to the Clerk’s Office on a thumb drive not
      later than June 15, 2021. Note that the JERS thumb drive is different from
      the thumb drive referred to in paragraph 14 (trial exhibits). Follow the
      instructions that apply to JERS exhibits.

14.   “Will-Call” Witness List: The parties shall exchange and file a list of
      witnesses they intend to call at trial at the time they pre-mark and submit
      exhibits. The parties will be bound by the witnesses disclosed in this list
      absent extraordinary circumstances.

15.   Efficient Use of Jury Time: To the extent possible, parties shall anticipate
      and notify the court of any evidentiary disputes that can be discussed outside
      the presence of the jury. The court intends to utilize jury time in the most
      efficient manner possible. This is especially the case during this
      pandemic. The court will give counsel an opportunity to alert the court at
      each break during the trial and at the beginning and end of each day of trial.
      The court will meet with counsel at least one-half hour before the trial is
      scheduled to begin each day of trial. Counsel should anticipate meeting with
      the court at the end of each day of trial, as necessary.

16.   Confirm Date and Time of Jury Selection: In order to utilize the court’s
      resources to the fullest extent and keep counsel informed as to their status on
      the trial list, counsel are directed to call Courtroom Deputy Jennifer Sackos at
      (603) 225-1475 to confirm the date and time of jury selection.

      SO ORDERED.




                                       __________________________
                                       Landya McCafferty
                                       United States District Judge
June 15, 2021

cc: Counsel of Record.




                                          3
